DETAILED ACTION

Election/Restrictions
Applicant's election is hereby acknowledged of the species for examination the polymer composition having the compound of Formula 1 recited in present claim 1 wherein  X is -O-; R3, R5, R9, and R10 are hydrogen; R4 is octyl; R6 is hydrogen; R11 is hydrogen; and n is 8-12.  This election was made in Applicant’s reply filed November 30, 2020 in response to the restriction requirement dated September 29, 2020.
Accordingly, 1-3, 5-8, 10, 14, 17-19, 21, 23, 27, 28, 30 and 33 have been examined in the instant action in accordance with the species election, whereas claims 12 and 13 have been withdrawn from consideration as drawn to a non-elected species.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .
Claims 1-3, 5-8, 10, 14, 17-19, 21, 23, 27, 28, 30 and 33 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 1, 2, 5, 6, 8-13, 15-18, 20, 22, 23, 28 and 45 of co-pending Application No. 16/700,843 (‘843 app).
Although the claims at issue are not identical in that the present claims are drawn to a polymer composition having a specified compound as an “inversion surfactant,” the sets of claims are not patentably because the polymer composition having an water-in- oil emulsion of claim 28 of the ‘843 can contain the specified phenolic compound of the present claims when dependent claim 5 of the ‘843 app is a compound of Formula (2) possessing R3 as an alkoxy group and Z as structural moiety A as defined in claim 5 of the ‘843 app.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 14, 17-19, 21, 23, 27, 28, 30 and 33 are rejected under 35 U.S.C. 103 as unpatentable over Cohrs (US 2007/0221539 A1 to Cohrs et al., published Sept. 27, 2007).
5 as an alkoxy group (O-R6) when the present formula of claim 1 has n-equal 1 (abstract; [0017] to [0034]). This compound disclosed in Cohrs (“inverting surfactant” in present claim 1) can be used in emulsion composition for splitting (inverting) crude oil/emulsion composition. ([0016]; [0028]; [0063]; claim 8 of Cohrs).
Cohrs discloses an emulsion composition comprising the compound further including polymers dissolved therein, such as olefinic polymers, and, particularly, poly(alkylacrylates) as pour point depressant ([0008]; [0014]; [0040]; [0059]; [0061]; [0063]; [0071] to [0080]).  The compounds are typically present in concentrations of from 0.5 to 10 000 ppm, based on the base oil ([0056])  The resin/compounds alkylphenol-aldehyde can be used in concentrates used as concentrates which contain from 10 to 90% by weight of a solvent, such as an aromatic hydrocarbons, alcohol, ester or ether, such as ethylene glycol ([0054]; [0060]).
Even though Cohrs does not expressly depict an example of the specific compound (“inverting surfactant”) having the substituents in Formula 1 of present claim 1 that were elected by Applicant, it has been held that the mere fact that a reference suggest a multitude of possible combinations does not in and of itself make any one of these combinations less obvious, citing Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989).  
Although Cohrs may not expressly teach all the concentrations/weight percent ratios that are recited in the present dependent claims, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Cohrs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



March 7, 2021